In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 08-402V
                                     Filed: August 12, 2013
                                       Not for Publication


*************************************
RICKEY HARRIS and JAMILA HARRIS, *
as parents and natural guardians of           *
M.M.H., a minor,                              *
                                              *
               Petitioners,                   *
                                              *                  Damages decision based on proffer;
v.                                            *                  DTaP vaccine; opsoclonus
                                              *                  myoclonus syndrome
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Anne C. Toale, Sarasota, FL, for petitioners.
Voris E. Johnson, Washington, DC, for respondent.


MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

        On June 2, 2008, petitioners filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. § 300aa–10-34, alleging that DTaP vaccine significantly aggravated M.M.H.’s
abdominal neuroblastoma, resulting in opsoclonus myoclonus syndrome (OMS). In the
alternative, petitioners alleged that DTaP caused M.M.H.’s OMS. On July 20, 2010, the

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to delete
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall delete such
material from public access.
undersigned issued a Ruling on Entitlement in favor of petitioners.

       On May 9, 2013, respondent filed a Proffer on Award of Compensation. Based on the
record as a whole, the special master finds that petitioners are entitled to the award as stated in
the Proffer. Pursuant to the terms stated in the attached Proffer, the court awards petitioners:

        a. a lump sum payment of $627,283.18, representing compensation for partial lost future
           earnings ($451,138.33), pain and suffering ($157,702.55), and life care expenses for
           Year One ($18,442.30), in the form of a check payable to petitioners as guardians or
           conservators of M.M.H., for the benefit of M.M.H. No payments shall be made until
           petitioners provide respondent with documentation establishing that they have been
           appointed as the guardians or conservators of M.M.H.’s estate. If petitioners are not
           authorized by a court of competent jurisdiction to serve as guardians or conservators
           of the estate of M.M.H., any such payment shall be made to the party or parties
           appointed by a court of competent jurisdiction to serve as guardian(s) or
           conservator(s) of the estate of M.M.H. upon submission of written documentation of
           such appointment to the Secretary;

        b. a lump sum payment of $9,499.63, representing compensation for past
           unreimbursable expenses, payable to Rickey Harris and Jamila Harris, petitioners;
           and

        c. an amount sufficient to purchase an annuity contract subject to the conditions
           described in section II. C. of the attached Proffer.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: August 12, 2013                                                      /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
__________________________________________
RICKEY HARRIS and JAMILA HARRIS,               )
as parents and natural guardians of            )
M.M.H., a minor,                               )
                                               )
                       Petitioners,            )
                                               )
       v.                                      )   No. 08-402V
                                               )   Special Master
SECRETARY OF THE DEPARTMENT OF                 )   Laura D. Millman
HEALTH AND HUMAN SERVICES,                     )   (ECF)
                                               )
                       Respondent.             )
__________________________________________)

              RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.    Life Care Items

         The respondent engaged life care planner, Shelly Kinney, RN, MSN, CCM, CNCLP, to

provide an estimation of M.M.H.’s future vaccine injury-related needs. For the purposes of this

proffer, the term “vaccine injury” is as described in the special master’s Ruling on Entitlement

issued on July 20, 2010. All items of compensation identified in the life care plan are supported

by the evidence, and are illustrated by the chart entitled Appendix A: Items of Compensation for

M.M.H., attached hereto as Tab A. 1 Respondent proffers that M.M.H. should be awarded all

items of compensation set forth in the joint life care plan and illustrated by the chart attached at

Tab A. Petitioners agree.


     1
    The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual
benefit years run from the date of judgment up to the first anniversary of the date of judgment,
and every year thereafter up to the anniversary of the date of judgment.


                                                 -1-
       B.      Partial Lost Future Earnings

       The parties agree that based upon the evidence of record, M.M.H. has suffered a partial

loss of future earning capacity. Therefore, respondent proffers that M.M.H. should be awarded

partial lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B).

Respondent proffers that the appropriate award for M.M.H.’s partial lost future earnings is

$451,138.33. Petitioners agree.

       C.      Pain and Suffering

       Respondent proffers that M.M.H. should be awarded $157,702.55 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioners documents their expenditure of past unreimbursable

expenses related to M.M.H.’s vaccine injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the amount of $9,499.63. Petitioners agree.

       E.      Medicaid Lien

       Petitioners represent that there are no outstanding Medicaid liens against M.M.H..

II.    Form of the Award

       The parties recommend that the compensation provided to M.M.H. should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the special master’s decision and the Court’s judgment award the following:

       A. A lump sum payment of $627,283.18, representing compensation for partial lost

future earnings ($451,138.33), pain and suffering ($157,702.55), and life care expenses for Year


                                               -2-
One ($18,442.30), in the form of a check payable to petitioners as guardians or conservators of

M.M.H., for the benefit of M.M.H.. No payments shall be made until petitioners provide

respondent with documentation establishing that they have been appointed as the guardians or

conservators of M.M.H.’s estate. If petitioners are not authorized by a court of competent

jurisdiction to serve as guardians or conservators of the estate of M.M.H., any such payment

shall be made to the party or parties appointed by a court of competent jurisdiction to serve as

guardian(s) or conservator(s) of the estate of M.M.H. upon submission of written documentation

of such appointment to the Secretary.;

       B. A lump sum payment of $9,499.63, representing compensation for past

unreimbursable expenses, payable to Rickey Harris and Jamila Harris, petitioners;

       C. An amount sufficient to purchase the annuity contract, 2 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 3 from


   2
     In respondent’s discretion, respondent may purchase one or more annuity contracts from
one or more life insurance companies.
   3
     The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.


                                                -3-
which the annuity will be purchased. 4 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioners

as guardians or conservators of the estate of M.M.H., for the benefit of M.M.H., only so long as

M.M.H. is alive at the time a particular payment is due. At the Secretary’s sole discretion, the

periodic payments may be provided to petitioners in monthly, quarterly, annual or other

installments. The “annual amounts” set forth in the chart at Tab A describe only the total yearly

sum to be paid to petitioners and do not require that the payment be made in one annual

installment.

               1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioners agree.

               2.      Life-contingent annuity

         Petitioners will continue to receive the annuity payments from the Life Insurance

Company only so long as M.M.H. is alive at the time that a particular payment is due. Written



   4
     Petitioners authorize the disclosure of certain documents filed by the petitioners in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.


                                                 -4-
notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of M.M.H.’s death.

               3.      Guardianship

       No payments shall be made until petitioners provide respondent with documentation

establishing that they have been appointed as the guardians or conservators of M.M.H.’s estate.

If petitioners are not authorized by a court of competent jurisdiction to serve as guardians or

conservators of the estate of M.M.H., any such payment shall be made to the party or parties

appointed by a court of competent jurisdiction to serve as guardian(s) or conservator(s) of the

estate of M.M.H. upon submission of written documentation of such appointment to the

Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioners as guardians/conservators of
               M.M.H.’s estate:                                                      $ 627,283.18

       B.      Lump sum paid to petitioners:                                         $   9,499.63

       C.      An amount sufficient to purchase the annuity contract described
               above in section II. C.


                                              Respectfully submitted,

                                              STUART F. DELERY
                                              Acting Assistant Attorney General

                                              RUPA BHATTACHARYYA
                                              Director
                                              Torts Branch, Civil Division

                                              VINCENT J. MATANOSKI
                                              Deputy Director
                                              Torts Branch, Civil Division


                                                -5-
                     CATHARINE E. REEVES
                     Assistant Director
                     Torts Branch, Civil Division

                     s/Voris E. Johnson, Jr.
                     VORIS E. JOHNSON, JR
                     Assistant Director
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     Telephone: (202) 616-4136

Dated: May 9, 2013




                       -6-
                                                             Appendix A: Items of Compensation for M. M. H.                                         Page 1 of 14

                                              Lump Sum
                                             Compensation Compensation       Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION           G.R. *   M   Year 1      Years 2-3           Year 4        Years 5-6       Year 7         Year 8         Year 9         Year 10
                                                2013       2014-2015            2016         2017-2018        2019           2020           2021           2022
BCBS Deductible                   5%              350.00        350.00             350.00         350.00         350.00         350.00         350.00         350.00
BCBS MOP                          5%            7,000.00      7,000.00           7,000.00       7,000.00       7,000.00       7,000.00       7,000.00       7,000.00
AHIP Premium                      5%       M
AHIP Deductible                   5%
AHIP MOP                          5%
Medicare Part B Premium           5%       M
Medicare Part B Deductible        5%   *
Medigap F                         5%       M
Neurology: Dr. Schub              5%   *
Mileage: Neurology                4%               221.76           221.76         221.76         221.76         221.76         221.76         221.76         221.76
Neurology: Dr. Pranzatelli        5%   *
Travel: Dr. Pranzatelli           4%       M      2,000.00        2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Neurospych Eval.                  4%   *
Psych Counseling                  4%   *
Mileage: Counseling               4%                 41.60           41.60          41.60          41.60          41.60          41.60          41.60          41.60
Care Mngt                         4%       M      1,986.00        1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00
OT                                4%   *
Mileage: OT                       4%               384.00
PT                                4%   *
Mileage: PT                       4%               216.00
ST                                4%   *
Mileage: ST                       4%                288.00
Software                          4%                139.94                         139.94                        139.94                                       139.94
Shower Chair                      4%                122.50                                                                      122.50
Grab Bars                         4%                347.50
Hand Held Shower                  4%                 65.00
Tutor                             4%       M      5,280.00        5,280.00       5,280.00       5,280.00       5,280.00       5,280.00       5,280.00       5,280.00
Assisted Living                   4%       M
Assistance w/ Personal Finances   4%
Acute Care Hospitalization        4%   *
Skilled Nursing Facility          4%
                                                          Appendix A: Items of Compensation for M. M. H.                                                     Page 2 of 14

                                           Lump Sum
                                          Compensation Compensation         Compensation     Compensation    Compensation     Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M   Year 1      Years 2-3             Year 4          Years 5-6        Year 7           Year 8           Year 9           Year 10
                                             2013       2014-2015              2016           2017-2018         2019             2020             2021             2022
Home Health Aide               4%
Home Care Nurse                4%   *
PT                             4%   *
OT                             4%   *
ST                             4%   *
Neuropsych Testing             4%   *
Partial Lost Future Earnings                 451,138.33
Pain and Suffering                           157,702.55
Past Unreimbursable Expenses                   9,499.63
Annual Totals                                636,782.81        16,879.36        17,019.30        16,879.36        17,019.30       17,001.86        16,879.36        17,019.30
                                           Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                           Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                           conservators(s) of the estate of M. M. H., for the benefit of M. M. H. for lost future earnings ($451,138.33),
                                           pain and suffering ($157,702.55), and Yr 1 life care expenses ($18,442.30): $627,283.18.
                                           As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Rickey Harris and
                                           Jamila Harris, for past un-reimbursable expenses: $9,499.63.
                                           Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                           Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                           Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                           Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                              Appendix A: Items of Compensation for M. M. H.                                         Page 3 of 14


                                               Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION           G.R. *   M     Year 11          Year 12        Year 13        Year 14        Year 15        Year 16       Years 17-18     Year 19
                                                  2023             2024           2025           2026           2027           2028         2029-2030        2031
BCBS Deductible                   5%                 350.00           350.00         350.00         350.00         350.00         350.00
BCBS MOP                          5%               7,000.00         7,000.00       7,000.00       7,000.00       7,000.00       7,000.00
AHIP Premium                      5%       M                                                                                                   4,404.00       4,404.00
AHIP Deductible                   5%                                                                                                           2,500.00       2,500.00
AHIP MOP                          5%                                                                                                           1,500.00       1,500.00
Medicare Part B Premium           5%       M
Medicare Part B Deductible        5%   *
Medigap F                         5%       M
Neurology: Dr. Schub              5%   *
Mileage: Neurology                4%                 221.76           221.76         221.76         221.76         221.76         221.76         221.76         221.76
Neurology: Dr. Pranzatelli        5%   *
Travel: Dr. Pranzatelli           4%       M       2,000.00         2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Neurospych Eval.                  4%   *
Psych Counseling                  4%   *
Mileage: Counseling               4%                  41.60            41.60          41.60          41.60          41.60          41.60          41.60          41.60
Care Mngt                         4%       M       1,986.00         1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00
OT                                4%   *
Mileage: OT                       4%
PT                                4%   *
Mileage: PT                       4%
ST                                4%   *
Mileage: ST                       4%
Software                          4%                                                 209.94                                       209.94                        209.94
Shower Chair                      4%                                                                               122.50
Grab Bars                         4%                 347.50
Hand Held Shower                  4%                  65.00
Tutor                             4%       M       5,280.00         5,280.00
Assisted Living                   4%       M
Assistance w/ Personal Finances   4%                                                 768.00         768.00         768.00         768.00         768.00         768.00
Acute Care Hospitalization        4%   *
Skilled Nursing Facility          4%                               11,220.00
                                                             Appendix A: Items of Compensation for M. M. H.                                                   Page 4 of 14


                                            Compensation       Compensation   Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M     Year 11            Year 12        Year 13          Year 14          Year 15         Year 16         Years 17-18       Year 19
                                               2023               2024           2025             2026             2027            2028           2029-2030          2031
Home Health Aide               4%                                  7,168.00
Home Care Nurse                4%   *
PT                             4%   *
OT                             4%   *
ST                             4%   *                              3,675.00
Neuropsych Testing             4%   *
Partial Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                    17,291.86        38,942.36       12,577.30        12,367.36        12,489.86        12,577.30       13,421.36        13,631.30
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                            conservators(s) of the estate of M. M. H., for the benefit of M. M. H. for lost future earnings ($451,138.33),
                                            pain and suffering ($157,702.55), and Yr 1 life care expenses ($18,442.30): $627,283.18.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Rickey Harris and
                                            Jamila Harris, for past un-reimbursable expenses: $9,499.63.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                              Appendix A: Items of Compensation for M. M. H.                                         Page 5 of 14


                                               Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION           G.R. *   M     Year 20          Year 21        Year 22        Year 23       Years 24-27     Year 28        Year 29        Year 30
                                                  2032             2033           2034           2035         2036-2039        2040           2041           2042
BCBS Deductible                   5%
BCBS MOP                          5%
AHIP Premium                      5%       M       4,404.00         4,404.00       4,416.00       4,416.00       4,440.00       4,464.00       4,524.00       4,620.00
AHIP Deductible                   5%               2,500.00         2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00
AHIP MOP                          5%               1,500.00         1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00
Medicare Part B Premium           5%       M
Medicare Part B Deductible        5%   *
Medigap F                         5%       M
Neurology: Dr. Schub              5%   *
Mileage: Neurology                4%                 221.76           221.76         221.76         221.76         221.76         221.76         221.76         221.76
Neurology: Dr. Pranzatelli        5%   *
Travel: Dr. Pranzatelli           4%       M       2,000.00         2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Neurospych Eval.                  4%   *
Psych Counseling                  4%   *
Mileage: Counseling               4%                  41.60            41.60          41.60          41.60          41.60          41.60          41.60          41.60
Care Mngt                         4%       M       1,986.00         1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00
OT                                4%   *
Mileage: OT                       4%
PT                                4%   *
Mileage: PT                       4%
ST                                4%   *
Mileage: ST                       4%
Software                          4%                  69.98            69.98          69.98          69.98          69.98          69.98          69.98             69.98
Shower Chair                      4%                                                 122.50          17.50          17.50          17.50          17.50             17.50
Grab Bars                         4%                                  347.50          34.75          34.75          34.75          34.75          34.75             34.75
Hand Held Shower                  4%                                   65.00           6.50           6.50           6.50           6.50           6.50              6.50
Tutor                             4%       M
Assisted Living                   4%       M
Assistance w/ Personal Finances   4%                 768.00           768.00         768.00         768.00         768.00         768.00         768.00         768.00
Acute Care Hospitalization        4%   *
Skilled Nursing Facility          4%
                                                             Appendix A: Items of Compensation for M. M. H.                                                   Page 6 of 14


                                            Compensation       Compensation   Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M     Year 20            Year 21        Year 22          Year 23         Years 24-27      Year 28          Year 29          Year 30
                                               2032               2033           2034             2035           2036-2039         2040             2041             2042
Home Health Aide               4%
Home Care Nurse                4%   *
PT                             4%   *
OT                             4%   *
ST                             4%   *
Neuropsych Testing             4%   *
Partial Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                    13,491.34        13,903.84       13,667.09        13,562.09        13,586.09        13,610.09       13,670.09        13,766.09
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                            conservators(s) of the estate of M. M. H., for the benefit of M. M. H. for lost future earnings ($451,138.33),
                                            pain and suffering ($157,702.55), and Yr 1 life care expenses ($18,442.30): $627,283.18.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Rickey Harris and
                                            Jamila Harris, for past un-reimbursable expenses: $9,499.63.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                              Appendix A: Items of Compensation for M. M. H.                                         Page 7 of 14


                                               Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION           G.R. *   M     Year 31          Year 32        Year 33        Year 34        Year 35        Year 36        Year 37        Year 38
                                                  2043             2044           2045           2046           2047           2048           2049           2050
BCBS Deductible                   5%
BCBS MOP                          5%
AHIP Premium                      5%       M       4,680.00         4,716.00       4,776.00       4,908.00       5,004.00       5,112.00       5,256.00       5,328.00
AHIP Deductible                   5%               2,500.00         2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00
AHIP MOP                          5%               1,500.00         1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00
Medicare Part B Premium           5%       M
Medicare Part B Deductible        5%   *
Medigap F                         5%       M
Neurology: Dr. Schub              5%   *
Mileage: Neurology                4%                 221.76           221.76         221.76         221.76         221.76         221.76         221.76         221.76
Neurology: Dr. Pranzatelli        5%   *
Travel: Dr. Pranzatelli           4%       M       2,000.00         2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Neurospych Eval.                  4%   *
Psych Counseling                  4%   *
Mileage: Counseling               4%
Care Mngt                         4%       M       1,986.00         1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00
OT                                4%   *
Mileage: OT                       4%
PT                                4%   *
Mileage: PT                       4%
ST                                4%   *
Mileage: ST                       4%
Software                          4%                  69.98            69.98          69.98          69.98          69.98          69.98          69.98             69.98
Shower Chair                      4%                  17.50            17.50          17.50          17.50          17.50          17.50          17.50             17.50
Grab Bars                         4%                  34.75            34.75          34.75          34.75          34.75          34.75          34.75             34.75
Hand Held Shower                  4%                   6.50             6.50           6.50           6.50           6.50           6.50           6.50              6.50
Tutor                             4%       M
Assisted Living                   4%       M
Assistance w/ Personal Finances   4%                 768.00           768.00         768.00         768.00         768.00         768.00         768.00         768.00
Acute Care Hospitalization        4%   *
Skilled Nursing Facility          4%                               11,220.00
                                                             Appendix A: Items of Compensation for M. M. H.                                                   Page 8 of 14


                                            Compensation       Compensation   Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M     Year 31            Year 32        Year 33          Year 34          Year 35         Year 36          Year 37          Year 38
                                               2043               2044           2045             2046             2047            2048             2049             2050
Home Health Aide               4%                                  7,168.00
Home Care Nurse                4%   *
PT                             4%   *
OT                             4%   *
ST                             4%   *
Neuropsych Testing             4%   *
Partial Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                    13,784.49        32,208.49       13,880.49        14,012.49        14,108.49        14,216.49       14,360.49        14,432.49
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                            conservators(s) of the estate of M. M. H., for the benefit of M. M. H. for lost future earnings ($451,138.33),
                                            pain and suffering ($157,702.55), and Yr 1 life care expenses ($18,442.30): $627,283.18.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Rickey Harris and
                                            Jamila Harris, for past un-reimbursable expenses: $9,499.63.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                              Appendix A: Items of Compensation for M. M. H.                                         Page 9 of 14


                                               Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION           G.R. *   M     Year 39          Year 40        Year 41        Year 42        Year 43        Year 44        Year 45        Year 46
                                                  2051             2052           2053           2054           2055           2056           2057           2058
BCBS Deductible                   5%
BCBS MOP                          5%
AHIP Premium                      5%       M       5,448.00         5,616.00       5,724.00       5,844.00       6,024.00       6,144.00       6,312.00       6,432.00
AHIP Deductible                   5%               2,500.00         2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00
AHIP MOP                          5%               1,500.00         1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00
Medicare Part B Premium           5%       M
Medicare Part B Deductible        5%   *
Medigap F                         5%       M
Neurology: Dr. Schub              5%   *
Mileage: Neurology                4%                 221.76           221.76         221.76         221.76         221.76         221.76         221.76         221.76
Neurology: Dr. Pranzatelli        5%   *
Travel: Dr. Pranzatelli           4%       M       2,000.00         2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Neurospych Eval.                  4%   *
Psych Counseling                  4%   *
Mileage: Counseling               4%
Care Mngt                         4%       M       1,986.00         1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00
OT                                4%   *
Mileage: OT                       4%
PT                                4%   *
Mileage: PT                       4%
ST                                4%   *
Mileage: ST                       4%
Software                          4%                  69.98            69.98          69.98          69.98          69.98          69.98          69.98             69.98
Shower Chair                      4%                  17.50            17.50          17.50          17.50          17.50          17.50          17.50             17.50
Grab Bars                         4%                  34.75            34.75          34.75          34.75          34.75          34.75          34.75             34.75
Hand Held Shower                  4%                   6.50             6.50           6.50           6.50           6.50           6.50           6.50              6.50
Tutor                             4%       M
Assisted Living                   4%       M                                                                                                                 29,484.00
Assistance w/ Personal Finances   4%                 768.00           768.00         768.00         768.00         768.00         768.00         768.00         768.00
Acute Care Hospitalization        4%   *
Skilled Nursing Facility          4%
                                                             Appendix A: Items of Compensation for M. M. H.                                                 Page 10 of 14


                                            Compensation       Compensation   Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M     Year 39            Year 40        Year 41          Year 42          Year 43         Year 44          Year 45          Year 46
                                               2051               2052           2053             2054             2055            2056             2057             2058
Home Health Aide               4%
Home Care Nurse                4%   *
PT                             4%   *
OT                             4%   *
ST                             4%   *
Neuropsych Testing             4%   *
Partial Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                    14,552.49        14,720.49       14,828.49        14,948.49        15,128.49        15,248.49       15,416.49        45,020.49
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                            conservators(s) of the estate of M. M. H., for the benefit of M. M. H. for lost future earnings ($451,138.33),
                                            pain and suffering ($157,702.55), and Yr 1 life care expenses ($18,442.30): $627,283.18.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Rickey Harris and
                                            Jamila Harris, for past un-reimbursable expenses: $9,499.63.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                              Appendix A: Items of Compensation for M. M. H.                                        Page 11 of 14


                                               Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION           G.R. *   M     Year 47          Year 48        Year 49        Year 50        Year 51        Year 52        Year 53        Year 54
                                                  2059             2060           2061           2062           2063           2064           2065           2066
BCBS Deductible                   5%
BCBS MOP                          5%
AHIP Premium                      5%       M       6,612.00         6,732.00       6,924.00       7,068.00       7,236.00       7,428.00       7,632.00       7,896.00
AHIP Deductible                   5%               2,500.00         2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00
AHIP MOP                          5%               1,500.00         1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00
Medicare Part B Premium           5%       M
Medicare Part B Deductible        5%   *
Medigap F                         5%       M
Neurology: Dr. Schub              5%   *
Mileage: Neurology                4%                 221.76           221.76         221.76         221.76         221.76         221.76         221.76         221.76
Neurology: Dr. Pranzatelli        5%   *
Travel: Dr. Pranzatelli           4%       M       2,000.00         2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Neurospych Eval.                  4%   *
Psych Counseling                  4%   *
Mileage: Counseling               4%
Care Mngt                         4%       M       1,986.00         1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00       1,986.00
OT                                4%   *
Mileage: OT                       4%
PT                                4%   *
Mileage: PT                       4%
ST                                4%   *
Mileage: ST                       4%
Software                          4%                  69.98            69.98          69.98          69.98          69.98          69.98          69.98             69.98
Shower Chair                      4%                  17.50            17.50          17.50          17.50          17.50          17.50          17.50             17.50
Grab Bars                         4%                  34.75            34.75          34.75          34.75          34.75          34.75          34.75             34.75
Hand Held Shower                  4%                   6.50             6.50           6.50           6.50           6.50           6.50           6.50              6.50
Tutor                             4%       M
Assisted Living                   4%       M      29,484.00        29,484.00      29,484.00      29,484.00      29,484.00      29,484.00      29,484.00      29,484.00
Assistance w/ Personal Finances   4%                 768.00           768.00         768.00         768.00         768.00         768.00         768.00         768.00
Acute Care Hospitalization        4%   *
Skilled Nursing Facility          4%                                                                                           11,220.00
                                                             Appendix A: Items of Compensation for M. M. H.                                                 Page 12 of 14


                                            Compensation       Compensation   Compensation     Compensation     Compensation    Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. *   M     Year 47            Year 48        Year 49          Year 50          Year 51         Year 52          Year 53          Year 54
                                               2059               2060           2061             2062             2063            2064             2065             2066
Home Health Aide               4%                                                                                                   7,168.00
Home Care Nurse                4%   *
PT                             4%   *
OT                             4%   *
ST                             4%   *
Neuropsych Testing             4%   *
Partial Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                    45,200.49        45,320.49       45,512.49        45,656.49        45,824.49        64,404.49       46,220.49        46,484.49
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                            conservators(s) of the estate of M. M. H., for the benefit of M. M. H. for lost future earnings ($451,138.33),
                                            pain and suffering ($157,702.55), and Yr 1 life care expenses ($18,442.30): $627,283.18.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Rickey Harris and
                                            Jamila Harris, for past un-reimbursable expenses: $9,499.63.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                              Appendix A: Items of Compensation for M. M. H.   Page 13 of 14


                                               Compensation     Compensation
  ITEMS OF COMPENSATION           G.R. *   M     Year 55        Years 56-Life
                                                  2067           2068-Life
BCBS Deductible                   5%
BCBS MOP                          5%
AHIP Premium                      5%       M       8,112.00
AHIP Deductible                   5%               2,500.00
AHIP MOP                          5%               1,500.00
Medicare Part B Premium           5%       M                        1,258.80
Medicare Part B Deductible        5%   *
Medigap F                         5%       M                        1,698.00
Neurology: Dr. Schub              5%   *
Mileage: Neurology                4%                 221.76           221.76
Neurology: Dr. Pranzatelli        5%   *
Travel: Dr. Pranzatelli           4%       M       2,000.00         2,000.00
Neurospych Eval.                  4%   *
Psych Counseling                  4%   *
Mileage: Counseling               4%
Care Mngt                         4%       M       1,986.00         1,986.00
OT                                4%   *
Mileage: OT                       4%
PT                                4%   *
Mileage: PT                       4%
ST                                4%   *
Mileage: ST                       4%
Software                          4%                  69.98            69.98
Shower Chair                      4%                  17.50            17.50
Grab Bars                         4%                  34.75            34.75
Hand Held Shower                  4%                   6.50             6.50
Tutor                             4%       M
Assisted Living                   4%       M      29,484.00        29,484.00
Assistance w/ Personal Finances   4%                 768.00           768.00
Acute Care Hospitalization        4%   *
Skilled Nursing Facility          4%
                                                             Appendix A: Items of Compensation for M. M. H.                                                 Page 14 of 14


                                            Compensation       Compensation
  ITEMS OF COMPENSATION        G.R. *   M     Year 55          Years 56-Life
                                               2067             2068-Life
Home Health Aide               4%
Home Care Nurse                4%   *
PT                             4%   *
OT                             4%   *
ST                             4%   *
Neuropsych Testing             4%   *
Partial Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                    46,700.49        37,545.29
                                            Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                            Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                            conservators(s) of the estate of M. M. H., for the benefit of M. M. H. for lost future earnings ($451,138.33),
                                            pain and suffering ($157,702.55), and Yr 1 life care expenses ($18,442.30): $627,283.18.
                                            As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Rickey Harris and
                                            Jamila Harris, for past un-reimbursable expenses: $9,499.63.
                                            Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                            Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                            Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                            Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.